ORDER
Upon consideration of the Petition for Disciplinary Action, the findings of fact and conclusion filed by the trial judge that the petition be dismissed, and no exceptions having been filed, and Bar Counsel requesting that this matter be dismissed without costs to the respondent, it is this 30th day of November, 1981,
ORDERED, by the Court of Appeals of Maryland, that the charges in the petition for disciplinary action filed in this matter against the respondent be, and they are hereby, dismissed.